                UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA
                              Max Rosenn United States Courthouse
                                 197 South Main Street, Suite 144
                                Wilkes-Barre, Pennsylvania 18701
                                    Telephone: (570) 831-2536


Dear Sir or Madam:

         Enclosed you will find an Order issued on this date by the Bankruptcy Court for the Middle
District of Pennsylvania stating that, in the interest of public safety and to reduce the amount of public
exposures in the midst of the COVID-19 (Coronavirus) outbreak, all hearings scheduled in this Court are
to be held by telephonic appearance.

        Enclosed are instructions to allow you to appear for your scheduled hearing using an independent
conference call company known as CourtCall. You should arrange for your appearance at your earliest
convenience. Please also note that any charges for the use of this service will be waived in your case.

        Should you have any questions concerning the use of CourtCall, please do not hesitate to contact
my Judicial Assistant, Beth Irving, between the hours of 9:00 a.m. and 4:00 p.m., Monday through
Friday, at 570-831-2536. Thank you for your consideration.




                                                 Robert N. Opel, II, Bankruptcy Judge (BI)




Case 5:20-bk-00023-RNO            Doc 65 Filed 06/16/20 Entered 06/16/20 09:38:40                     Desc
                                  Main Document    Page 1 of 6
                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

 Order Regarding Measures to Combat                      Misc. No.: 1-20-mp-00004
 Spread of COVID-19



                                             ORDER

         The United States Bankruptcy Court for the Middle District of Pennsylvania is cognizant
of the fact that public health authorities recommend social distancing as a means of slowing the
spread of novel coronavirus (“COVID-19”). See Court Notice for additional information.
Conducting hearings telephonically, where practical and appropriate, will reduce the quantity
and frequency of gatherings at the Court.
         Upon consideration of the foregoing, it is hereby
         ORDERED that, until further order of the Court, the Court will remain open for the
conduct of official business; and it is
          FURTHER ORDERED that all Court appearances after May 21, 2020 shall be
conducted telephonically, unless expressly directed otherwise by the presiding Judge; and it is
         FURTHER ORDERED that parties seeking to participate in a telephonic hearing must
make arrangement to do so either by contacting CourtCall at 1-866-582-6878 or following the
instructions on the Court’s website.
         FURTHER ORDERED that all evidentiary hearings and trials presently scheduled to
occur through June 30, 2020 shall be continued for a period of 28 days; and it is
         FURTHER ORDERED that any party (including pro-se litigants) seeking to continue a
hearing subject to this Order for any reason, including the inability to appear telephonically, shall
seek concurrence from each of the other parties to the hearing (including pro-se litigants) before
submitting such a request to the Court; and it is
         FURTHER ORDERED that this Order shall remain in effect until further order of this
Court.
         Dated: May 21, 2020                 By the Court,



                                             Henry W. Van Eck, Chief Bankruptcy Judge
                                                                                            (LS)

Case 5:20-bk-00023-RNO          Doc 65 Filed 06/16/20 Entered 06/16/20 09:38:40                    Desc
                                Main Document    Page 2 of 6
       COVID-19 RELATED INFORMATION (Updated APRIL 23, 2020)

       All persons entering the Courthouse are required to wear a
       facemask/covering in accordance with District Court Standing
       Order 2020-14
Clerk’s Office Operations
The Clerk’s Office is open and operating under protocols to help prevent the
spread of COVID-19.
File documents electronically and avoid coming to the courthouse.
      - If you do not have an attorney, file your petition and any other
      documents by using our Electronic Document Submission System.

     - File Proofs of Claim using the Electronic Proof of Claims (ePOC) system.

     - Do not mail documents unless you cannot access the internet, EDSS,
       and/or ePOC.
      - Payments/fees should be mailed (do not mail cash, only a cashier's check
      or money order made payable to "Clerk, United States Bankruptcy Court").
      - Bankruptcy forms are available here.
Courthouse Access
Avoid coming to the courthouse if possible. All court hearings will be conducted
telephonically. All filings can be made electronically. Fees (see above) can be
mailed. Questions can be directed to the Clerk’s Office at 877-298-2053 or 888-
531-9485.
In accordance with District Court Standing Order 2020-14, visitors to the Court,
including vendors, contractors, litigants, attorneys, and other members of the
public, are required to wear a mask or face covering when in the common or
public areas of the courthouse. Persons not wearing a mask may be denied
entry to the Courthouse.
The following persons will not be allowed in the courthouse:
- anyone who has have traveled from an area with a Level 3 Travel Health Notice
- anyone who resides or has had close contact with someone who has traveled to
a Level 3 area in the last 14 days;
Case 5:20-bk-00023-RNO      Doc 65 Filed 06/16/20 Entered 06/16/20 09:38:40       Desc
                            Main Document    Page 3 of 6
- anyone who has been asked to self-quarantine by any hospital or health agency;
- anyone who has been diagnosed with, or have had contact with, anyone who
has been diagnosed with COVID-19.
Hearings/Trials:
Pursuant to Court Order (20-mp-04):
- All hearings will be held telephonically unless directed otherwise by the
presiding judge.

- All evidentiary hearings and trials presently scheduled through May 1, 2020 are
continued for 28 days.
- Any party seeking a continuance must seek consent from all other parties to the
hearing before submitting a request to the Court.
- Information on telephonic hearings is available here.


Motions to Dismiss/Relief from the Automatic Stay
No case will be dismissed (including cases subject to a stipulation or certificate of
default) without a hearing before the Court.
No motions for relief from the automatic stay will be granted without a hearing
before the Court.
Motions to dismiss or from relief from the automatic stay must be noticed as
“Hearing Required” (and not “Semi-Passive”).
341 Meetings
The United States Trustee has issued the following notices regarding 341
meetings. You may receive instructions concerning alternative arrangements for a
341 meeting (e.g. telephonic or video meeting) from the United States Trustee or
the assigned case trustee.




Case 5:20-bk-00023-RNO     Doc 65 Filed 06/16/20 Entered 06/16/20 09:38:40        Desc
                           Main Document    Page 4 of 6
3/17/2020          Telephonic Court Appearance & Telephonic Testimony Procedures for all Judges | Middle District of Pennsylvania | United States Bankru…




Telephonic Court Appearance & Telephonic Testimony Procedures
for all Judges
                                                              Adopted June 15, 2010
                                                            (Modified: January 30, 2014)

The United States Bankruptcy Court for the Middle District of Pennsylvania has arranged for parties to participate by telephonically
using CourtCall, an independent conference call company.

Except as digitally recorded by the Court, under no circumstances may any participant record or broadcast the proceedings conducted by the Bankruptcy
Court.


I. Policies Governing Telephonic Court Appearances


Telephonic appearances by counsel and pro se debtors using CourtCall are authorized for all matters, pursuant to procedures set forth
herein.

If a party or attorney schedules a telephonic appearance and fails to respond when the matter is called, the Court may proceed with the
hearing and may treat the failure to respond as a failure to appear. Parties and attorneys making use of CourtCall’s services are
cautioned that they do so at their own risk. Hearings and trials generally will not be rescheduled due to missed connections, except upon
motion and showing of good cause.

A waiver of the CourtCall fees is approved for debtors who have been granted IFP status and parties represented by pro bono counsel.
The Court will notify CourtCall prior to the hearing that fees are to be waived.

To ensure the quality of the record, the use of cellular phones, speaker phones, car phones, or phones in other public places is
prohibited. Prior to speaking, the participant must identify himself or herself for the record. CourtCall participants must take reasonable steps
not to allow distracting sounds, such as dogs barking or machinery noise, to be heard in the courtroom through the CourtCall conference call. CourtCall
conference calls must not be placed on hold at any time. When the Court informs the participants that the hearing is completed, the
participants may disconnect.

II. Policies Governing Telephonic Testimony


Except as permitted by the Court, any attorney or pro se debtor intending to present testimony of any witness telephonically must
obtain the prior written consent from all parties to the matter. A Certification of Concurrence for Telephonic Testimony via CourtCall
must be filed by the party seeking telephonic testimony at least two (2) business days before the scheduled hearing. The form of the
Certification, a fillable form (L.B.F. 9074-1) is available on the Court’s website (www.pamb.uscourts.gov).

III. Notice of Telephonic Appearance


1. All telephonic participants must contact CourtCall directly by telephone, email, or fax no later than 24 hours prior to the scheduled
hearing date.
       Telephone: 866-582-6878
       Email: courtconference@courtcall.com
       Fax: 866-533-2946

2. No later than 5:00 p.m. the day prior to the scheduled hearing, all ECF filers who intend to appear at a hearing telephonically must
place on the docket, by a virtual entry, the following notice (Select docket entry Notice of Telephonic Court Appearance and the
following text will appear on the docket):

         Notice is given that counsel intends to appear telephonically at the hearing. (There is no image or paper document associated
         with this entry.) Filed by (attorney name). (RE: related document(s) ). (Filing attorney) (Entered: )

3. Participants must pay by credit card for each appearance, but can sign a credit card application to be billed automatically. There are
no subscription fees and no special equipment is needed. CourtCall does not charge for calls that are not completed. Participants pay
only if the service is used.

4. CourtCall will need the following information to make a reservation:
     • Hearing/trial date and time
         Case 5:20-bk-00023-RNO Doc 65 Filed 06/16/20 Entered
www.pamb.uscourts.gov/telephonic-court-appearance-telephonic-testimony-procedures-all-judges            06/16/20 09:38:40             Desc              1/2
                                                      Main Document               Page 5 of 6
3/17/2020         Telephonic Court Appearance & Telephonic Testimony Procedures for all Judges | Middle District of Pennsylvania | United States Bankru…
      • Case name and number
      • Name and telephone number of individual appearing

5. Participants will receive confirmation from CourtCall the day before the hearing.

6. Generally, CourtCall participants are responsible to pay for telephonic appearances pursuant to CourtCall’s current fee schedule.

IV. Connecting to CourtCall


CourtCall will provide participants with written confirmation of a telephonic appearance and will provide a telephone number for the
participant to call in order to appear by telephone. It is the participant’s responsibility to dial into the call no later than 10 minutes prior
to the scheduled hearing. CourtCall does not place a call to the participant.

At the time of the hearing or trial, participants may initially be in the listening mode and may hear other scheduled matters as if they
were in the courtroom. After the participant’s call is connected to the courtroom, the Judge will call the case, request appearances, and
direct the manner is which the hearing proceeds. Each time an attorney or pro se litigant appearing via CourtCall speaks, he or she
should identify himself or herself for the record. When the Court informs participants that the matter is completed, participants may
disconnect.




         Case 5:20-bk-00023-RNO Doc 65 Filed 06/16/20 Entered
www.pamb.uscourts.gov/telephonic-court-appearance-telephonic-testimony-procedures-all-judges           06/16/20 09:38:40             Desc            2/2
                                                     Main Document               Page 6 of 6
